DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of French Application No. FR1855502was received on 08 August 2019 in the parent application 16/447165, but not in the current application, as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 14 January 2022 have been considered by the examiner.

Drawings
The drawings filed on 31 January 2022 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eremity et al. (US 6,575,556 B1), hereinafter Eremity, in view of Martin et al. (US PGPub 2010/0271441 A1), hereinafter Martin.
With regard to Claim 1, Eremity discloses a method for cleaning a print head (Col. 3, Lines 18-20), wherein the print head comprises:
a cavity for the circulation of jets (Fig. 4; main conduit 8; Col. 6, Lines 26-44);
at least one first spraying nozzle for projecting at least one cleaning fluid towards at least one inner portion of the cavity (Col. 5, Line 65 to Col. 6, Line 44), here
said method comprising the step of projecting, using said first spraying nozzle, several pulses of cleaning fluid towards the inside of the cavity (Col. 5, Line 65 to Col. 6, Line 44).
Eremity discloses a pulsating flow of solvent for cleaning the print head and an air operated pump for pumping the solvent, but does not explicitly disclose s spraying nozzle.
The secondary reference of Martin discloses at least one spraying nozzle (¶0015-0016, Figs. 2-3, utilizing an inlet to generate a spray of ink solvent into the internal head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying nozzle of Martin, with the method of Eremity, in order to  spray ink solvent that coats internal surfaces of the print head to dissolve ink deposits on these internal surfaces, without requiring that the cavity is completely filled with solvent, and also ensures that the solvent is removed no matter what the orientation of the print head without the need for multiple drainage lines which would be required if the volumes were drained under gravity, as taught by Martin (¶0015-0016; ¶0040-0043)

With regard to Claim 2, Eremity further discloses wherein the print head further comprising:
* at least one nozzle for producing at least one ink jet in said cavity (orifice 9; Fig. 1; main conduit 8 as cavity; Col. 4, Lines 24-50),
* at least one electrode, for sorting jets intended for printing from jets that are not used for printing (Col. 4, Lines 23-38; 4A-4C; Figs. 1, 4);
* an outlet slot, open onto the exterior of the cavity (Fig. 1) and allowing the exiting of jets intended for printing (Fig. 1; outlet slot  orifice 9),
* at least one gutter for recovering jets not intended for printing (catcher 5; Col. 4, Lines 23-38), said method comprising :
- projecting several pulses of a cleaning fluid by said at least one spraying nozzle towards (Col. 5, Line 65 to Col. 6, Line 44) at least :
* one nozzle for producing at least one jet in said cavity (Col. 5, Line 65 to Col. 6, Line 44);
*and/or the gutter for recovering;
*and/or said at least one electrode for sorting jets.
Eremity does not explicitly disclose a spraying nozzle.
The secondary reference of Martin discloses a spraying nozzle (¶0015-0016, Figs. 2-3, utilizing an inlet to generate a spray of ink solvent into the internal head).

With regard to Claim 3, Eremity does not explicitly disclose wherein said spraying nozzle being fixed or being movable.
The secondary reference of Martin discloses wherein said spraying nozzle being fixed or being movable (¶0015-0016, 0040, inlet 16; Fig. 2, fixed).

With regard to Claim 5, Eremity further discloses evacuating outside of the cavity at least one portion of a cleaning fluid projected into the cavity (Col. 6, Lines 26-44).

With regard to Claim 6, Eremity further discloses wherein said at least one spraying nozzle projecting a cleaning fluid in the form of a jet that diverges along at least one of:
- an axis parallel to a flow direction of the jets (Col. 6, Lines 26-44); or
- a plane perpendicular to a flow direction of the jets (Col. 5, Line 65 to Col. 6, Line 25).

With regard to Claim 7, Eremity further discloses wherein said print head further comprising at least one charging electrode, towards which said at least one first spraying nozzle can project cleaning fluid (Col. 4, Lines 23-38; 4A-4C; Fig. 4).

With regard to Claim 8, Eremity further discloses closing off an outlet slot of said cavity during said cleaning of the print head (Col. 5, Lines 51-65).

With regard to Claim 10, Eremity further discloses wherein - the projecting of several pulses of a cleaning jet by said spraying nozzle (Col. 5, Line 65 to Col. 6, Line 44), alternating with: - ejecting solvent pulses in the cavity by at least one nozzle for producing at least one jet (Col. 5, Line 65 to Col. 6, Line 44).
Eremity discloses a pulsating flow of solvent for cleaning the print head and an air operated pump for pumping the solvent, but does not explicitly disclose s spraying nozzle.
The secondary reference of Martin discloses at least one spraying nozzle (¶0015-0016, Figs. 2-3, utilizing an inlet to generate a spray of ink solvent into the internal head).

With regard to Claim 11, Eremity further discloses wherein 2 successive pulses of cleaning fluid are separated by a duration chosen such that, during this duration, a mixture of cleaning fluid and of ink of said jets, said mixture resulting from the preceding pulse of cleaning fluid, flows from at least part of the cavity on which the cleaning liquid was projected but cannot dry (Col. 5, Line 65 to Col. 6, Line 44, multiple pulses disclosed, cleaning fluid mixed with air and ink within cavity, mixture drains from cavity into ink reservoir; Fig. 3).


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eremity, in view of Martin, and further in view of Matsuda et al. (JP2012114291 A), hereinafter Matsuda, utilizing a machine translation.
With regard to Claim 13, Eremity does not explicitly disclose wherein 2 successive pulses of cleaning fluid are separated by a duration between 500ms and 5s.
The secondary reference of Matsuda discloses wherein 2 successive pulses of cleaning fluid are separated by a duration between 500ms and 5s (pg. 21, ¶3; spraying cleaning liquid from a nozzle at intervals of 0 to 60 seconds in a pulsed manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the duration of Matsuda, with the method of Eremity, in order to adjust the cleaning for optimum efficiency.


Allowable Subject Matter
Claim4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 4 is that applicant’s claimed invention includes a method including a printhead wherein at least a second spraying nozzle, fixed or movable, which projects a cleaning fluid toward a different portion of the cavity than said first spraying nozzle.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 8 is that applicant’s claimed invention includes a method including a printhead wherein said print head further comprising an accelerometer, at least one of the following parameters being according to at least one piece of information relative to the orientation of the print head given by the accelerometer: * the duration of each pulse of cleaning fluid and/or the time between two successive pulses of cleaning fluid;  *and/or the evacuation of cleaning fluid outside of the cavity, after the latter is projected towards the inside of the cavity.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 12 is that applicant’s claimed invention includes a method wherein at least one pulse of cleaning fluid has a duration between 10ms and 5s.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853